Citation Nr: 1648066	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel







INTRODUCTION

The Veteran had active military service in the United States Navy from November 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The January 2009 rating decision denied service connection for bilateral hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) in March 2009.  A Statement of the Case (SOC) was issued in July 2009, continuing the denial.  The Veteran filed a timely VA Form 9 in August 2009.  Following a hearing before a Decision Review Officer (DRO) in October 2009, a February 2010 rating decision granted service connection for bilateral hearing loss with an initial noncompensable rating effective October 22, 2008.  

In March 2010, the Veteran submitted a NOD contesting the initial rating.  A SOC was issued in April 2011.  The Veteran filed a timely VA Form 9 in May 2011.  A hearing before a DRO was conducted in December 2011.  A Supplemental SOC followed in January 2012, continuing the noncompensable rating.  

In August 2014, the Board remanded the issue to afford the Veteran an audiological examination to determine the current severity of his service-connected hearing loss.  However, the Agency of Original Jurisdiction (AOJ) received notification that the Veteran desired to withdraw his claim.  Consequently, an examination was not scheduled.  In October 2014, the Veteran submitted a signed statement confirming his desire to withdraw the appeal.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled for July 9, 2012.  However, the record shows that the Veteran cancelled his hearing request on the day of the hearing.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In October 2014, prior to further development and the promulgation of a decision in the appeal, the AOJ received notification that the Veteran desired to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or an authorized representative.  Id.  Here, the Veteran withdrew his appeal via an October 2014 written statement, confirmed by a December 2016 Motion to Withdraw Appeal submitted by his representative.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.  38 U.S.C.A. § 7105.


ORDER

The appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


